Citation Nr: 9931584	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for additional disability 
resulting in quadriplegia as a result of surgical treatment 
by the Department of Veterans Affairs.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for 
compensation under the provision of 38 U.S.C.A. § 1151 for 
additional disability resulting in quadriplegia as a result 
of surgical treatment by the VA.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran suffered any additional disability as a result of 
surgical treatment by the VA in February 1988. 


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A.        § 1151 (West 1991) for additional 
disability resulting in quadriplegia as a result of surgical 
treatment by the VA is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).









REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appealed from the RO's denial of a claim for 
benefits based on the veteran's assertion that surgical 
treatment on his cervical spine performed at a VA facility in 
February 1988 resulted in additional disability which left 
him without the use of both upper extremities.  The Board 
disagrees, as no competent medical evidence in the record 
demonstrates that the veteran's cervical spine injury was 
aggravated by surgical treatment by the VA. 

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  This provision provides that, when any 
veteran suffers an injury or aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment by 
the VA, and such injury or aggravation results in additional 
disability to the veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358 (1999). 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Feb. Reg. 31263 (1998).  Therefore, 
because the veteran filed his claim prior to October 1, 1997, 
the only issue before the Board is whether he suffered 
additional disability as a result of VA surgical treatment.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2) 
(1999). Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3) (1999).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual" that the claim is well grounded; 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The record reflects that the veteran sustained a severe 
cervical spine injury in January 1988 after falling down a 
flight of stairs while intoxicated.  The veteran was admitted 
to a VA facility where he was found to suffer from a fracture 
and dislocation of C5-6, resulting in lower extremity 
paraplegia and upper extremity paraparesis with a C-6 level 
of functioning bilaterally.  The veteran was flaccid upon 
admission except for flexion of both upper extremities, with 
the right greater than the left.  Physical examination 
revealed no reflexes in any extremities.  X-rays disclosed 
approximately 80 to 90 percent anterior subluxation of C-5 on 
C-6.  

On February 1, 1988, the veteran underwent a closed reduction 
of his bilateral perched facets with manual distraction and 
flexion of the spine.  X-rays revealed good alignment on the 
C5-6 vertebra with slight over-distraction on the C5-6 
interspace.  On February 8, 1988, the veteran underwent C-4 
through C-6 posterior cervical wiring and fusion with an 
autogenous left iliac bone graft fusion.  Post-operative X-
rays showed good alignment at the C-5-6 level up to a height 
of 60 degrees elevation of the head to his bed.  Thereafter, 
the veteran demonstrated a good return of his C-6 functioning 
on the right with good bicep functioning and supination.  The 
left side was noted to be weaker than the right. 

On February 24, 1988, the veteran was discharged to the care 
of the Cleveland Spinal Cord Injury Rehabilitation Center at 
the Cleveland VA Medical Center.  Reports from that admission 
noted that the veteran had been a total quadriplegic since 
the accident with no improvement in his neurological 
functioning.  In this respect, neurological examination 
revealed deltoids to be Grade 3 bilaterally, the biceps to be 
Grade 4 bilaterally, wrist extensor of Grade 1 on the right 
and zero on the left.  Finger extensors and flexors were both 
zero.  Reflex examination revealed absent reflexes with the 
exception of his right and left bicipital reflexes which were 
+2 and +1, respectively.  The diagnosis was C5 quadriplegia. 

In correspondence dated in March 1993, Sameh Abul-Ezz, M.D., 
stated that the veteran was permanently and totally disabled 
since his accident in January 1988 which left him with 
quadriplegia.  Dr. Abul-Ezz indicated that the veteran was 
totally bedridden and unable to perform any tasks.  

The veteran received treatment at Brown County General 
Hospital on several occasions in 1992 and 1993.  The veteran 
was admitted at that facility from December 1992 to January 
1993 for urosepsis, at which time it was noted that the 
veteran was bedridden secondary to quadriplegia.  The veteran 
was seen at that facility on two occasions in March 1993 for 
an infected third degree sacral and right hip decubiti, 
enterococcal bacteremia, and a urinary tract infection.  On 
physical examination, the veteran was able to move both upper 
extremities at the shoulder level.  He also demonstrated 
flexion contractures of his elbows and hands.  None of these 
reports included a medical opinion indicating that the 
veteran's paralysis of the upper extremities was worsened as 
a result of surgical treatment by the VA.

Additional reports show that the veteran was treated from 
March to August 1996 for rehabilitative purposes due to 
quadriplegia.  These reports do not discuss the VA surgical 
treatment at issue, and are thus not relevant to this 
discussion.

In connection with this claim, the veteran underwent several 
examinations by the VA to determine whether surgical 
treatment by the VA resulted in additional disability.  A 
report from an orthopedic examination performed in June 1996 
included a diagnosis of residuals of a fracture of the 
cervical spine with findings as to the hand, thumb and 
fingers as described in the report.  The examiner stated that 
he was unable to form a definitive opinion as to whether 
surgical treatment by the VA had caused additional 
disability, as he did not have the operation report for his 
review.  The examiner did indicate, however, that the 
surgical treatment at issue probably would not have caused 
any of the veteran's current problems; rather, he felt that 
all of the veteran's problems resulted from the original 
injury.

The veteran was afforded a VA neurological examination in 
July 1997 in which the examiner did review the entire claims 
file, including the operation report at issue.  The examiner 
concluded with a diagnosis of C5-6 fracture and dislocation 
of the cervical spine leading to a C6-7 motor level of 
functioning as a complete quadriplegic.  She determined that 
the surgical treatment performed by the VA to stabilize the 
veteran's spine was successful.  She further commented that 
the veteran was unable to even accurately remember if he had 
use of his hands immediately after the accident.  She stated 
that, in any case, a cervical fracture at C5-6 with spinal 
cord injury at that level would not give use of the hands, as 
they were innervated at the CAT-1 level.  The examiner 
therefore concluded that no surgical procedure performed by 
the VA aggravated the veteran's paralysis.  

Based on this evidence, the Board concludes that no competent 
medical evidence or opinion is contained in the record which 
indicates that the veteran suffered additional disability as 
a result of the surgical treatment performed by the VA in 
February 1988.  In fact, the only evidence of record 
suggesting such a nexus is the veteran's lay opinion, as 
indicated in various written statements.  However, the Board 
would point out that the veteran has not been shown to 
possess the requisite medical expertise to render an opinion 
regarding causation.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
While the Board notes that the veteran's complaints of 
symptoms allegedly resulting from his VA surgical treatment 
are noted in several subsequent medical records, the Board 
would point out that evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary by that examiner does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of VA surgical treatment is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of  § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In the appealed rating decision, the RO denied the veteran's 
claim on the merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims has held that when an RO 
does not specifically address the question of whether a claim 
is well grounded but, instead, proceeds to adjudicate the 
claim on the merits, "there is no prejudice to the appellant 
solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability resulting in 
quadriplegia as a result of surgical treatment by the VA is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

